Third District Court of Appeal
                                State of Florida

                        Opinion filed February 9, 2022.
        Not final until disposition of timely filed motion for rehearing.
                              ________________

                              No. 3D21-1456
                      Lower Tribunal No. 19-14251 CC
                            ________________


                                Karl H. Allen,
                                 Appellant,

                                      vs.

                            Unifund CCR (LLC),
                                 Appellee.


      An Appeal from the County Court for Miami-Dade County, Ayana
Harris, Judge.


     Karl H. Allen, in proper person.

     O&L Law Group, P.L., and David C. Fall (Tampa), for appellee.


Before FERNANDEZ, C.J., and SCALES and LINDSEY, JJ.

     PER CURIAM.

     Affirmed. See Martins v. PNC Bank, Nat’l Ass’n, 170 So. 3d 932, 936-

37 (Fla. 5th DCA 2015) (“[I]f the non-moving party does not act diligently in
completing discovery or uses discovery methods to thwart and/or delay the

hearing on the motion for summary judgment, the trial court is within its

discretion to grant summary judgment even though there is discovery still

pending.”).




                                    2